UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:000-20793 Smithway Motor Xpress Corp. (Exact name of registrant as specified in its charter) 2031 Quail Avenue, Fort Dodge, Iowa50501 / (800) 247-4972 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Class A Common Stock, par value $0.01 per share (Title of each class of securities covered by this Form) N/A (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) ý Rule 12h-3(b)(1)(i) ¨ Rule 12g-4(a)(1)(ii) ¨ Rule 12h-3(b)(1)(ii) ¨ Rule 12g-4(a)(2)(i) ¨ Rule 12h-3(b)(2)(i) ¨ Rule 12g-4(a)(2)(ii) ¨ Rule 12h-3(b)(2)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date:one Pursuant to the requirements of the Securities Exchange Act of 1934, Smithway Motor Xpress Corp. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:November 9, 2007 By: /s/ Larry Owens G. Larry Owens Chief Executive Officer, President, and Secretary
